NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                                     2007-1069
                              (Serial No. 10/145,408)




                              IN RE DARRIN BENZER




       Mirut Dalal, McAndrews, Held & Malloy, Ltd., of Chicago, Illinois, argued for
appellant. With him on the brief was Christopher C. Winslade.

      Sydney O. Johnson, Jr., Associate Solicitor, Solicitor’s Office, United States
Patent and Trademark Office, of Arlington, Virginia, argued for appellee. Of counsel
were Stephen Walsh, Acting Solicitor and Thomas W. Krause, Associate Solicitor.

Appealed from: United States Patent and Trademark Office, Board of Patent Appeals
               and Interferences
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1069
                              (Serial No. 10/145,408)




                             IN RE DARRIN BENZER




                                JUDGMENT


ON APPEAL from the       United States Patent and Trademark Office
                         Board of Patent Appeals and Interferences


In CASE NO(S).           Serial No. 10/145,408


This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36



Per Curiam (NEWMAN, Circuit Judge, FRIEDMAN, Senior Circuit Judge, and RADER,
Circuit Judge).



                                             ENTERED BY ORDER OF THE COURT


DATED: September 17, 2007                    /s/ Jan Horbaly
                                             Jan Horbaly, Clerk